Citation Nr: 0945867	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 21, 2006, 
for payment of additional compensation benefits due to a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence of record detailed that the Veteran married his 
current spouse in November 1969.

2.  In a June 1995 rating decision, the RO increased his 
combined disability rating to 30 percent, making him eligible 
to receive compensation for dependents.  

3.  In a July 1995 letter, the RO provided the Veteran with 
VA Form 21-686c to list his dependents.  He did not respond.

4.  In June 2000 and September 2000 letters, the Veteran was 
informed that he was being paid as a single veteran with no 
dependents.  He did not dispute this finding or indicate that 
he had any dependents.

5.  In a letter dated in February 2006, the RO again informed 
the Veteran he was being paid as a single veteran with no 
dependents and that in order to receive additional benefits 
for any dependent, he must first file VA Form 21-686c.  A 
copy of the form was enclosed with the letter.

6.  The Veteran submitted a claim for the addition of his 
spouse as a dependent on March 21, 2006.




CONCLUSION OF LAW

The criteria for an effective date prior to March 21, 2006, 
for payment of additional compensation benefits due to a 
dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 
3.216, 3.400, 3.401 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions explicitly state 
that, except as otherwise provided, the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f) (West 2002).  

Veterans having a 30 percent or more service-connected 
condition may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. § 
1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2009).  

The Board notes that prior to October 1, 1978, the governing 
law provided that a veteran whose disability was rated not 
less than 50 percent was entitled to additional compensation 
for dependents.  38 U.S.C. § 315.  Effective October 18, 
1978, Pub. L. 95-479 provided that additional compensation 
would be payable to veterans with a combined disability 
evaluation of 30 percent or more for their dependents.  38 
U.S.C.A. § 1115.  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n) (West 2002).  

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the Veteran's 
award.  38 C.F.R. § 3.401(b) (2009). 

The "date of claim" for additional compensation for 
dependents is the date of the Veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of VA's request.  38 C.F.R. 
§ 3.401(b)(1) (2009).  Dependency compensation will not be 
provided if the Veteran does not submit the dependent's 
Social Security Number upon request by VA and within the time 
specified by VA.  38 C.F.R. § 3.216 (2009).

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31 (2009).

In February 1980, the Veteran filed a VA Form 21-526e 
(Veteran's Application for Compensation or Pension at 
Separation from Service), claiming entitlement to service 
connection for multiple disabilities.  In that document, he 
provided his spouse's name, and the date and place of their 
marriage.  Additionally, he checked the box indicating that 
he was married.  Thereafter, in a May 1980 rating decision, 
the RO granted service connection for a lumbosacral strain, 
fracture of the middle finger (left hand), tendonitis (left 
hand), dermatitis (right hand), and hearing loss, assigning a 
combined disability rating of 10 percent. 

In a June 1980 rating decision, the RO granted service 
connection for adenocarcinoma of the colon, raising the 
Veteran's combined rating to 100 percent, effective February 
1, 1980.  A July 1980 notification letter, attached to the 
rating decision, included information that a veteran having a 
30 percent or more service-connected condition may be 
entitled to additional compensation for a spouse.  The letter 
indicated that a certified copy of his marriage certificate 
was needed. 

The Veteran subsequently sent the RO a copy of his certified 
marriage certificate in September 1980, indicating that he 
had married his spouse in November 1969.  The Board notes 
that the spouse listed on the marriage license is the same 
person listed on the Veteran's original February 1980 claim. 

In a March 1981 notification letter, the RO informed the 
Veteran that his disability compensation award had been 
amended, to include additional benefits for his spouse and 
child.  A subsequent September 1981 rating decision reflected 
that his rating for adenocarcinoma was reduced from 100 
percent to 10 percent, reducing his combined rating from 100 
percent to 20 percent, effective December 1, 1981. 

Additional rating decisions dated in August 1989, July 1991, 
and February 1995 continued to reflect a combined rating of 
20 percent.  The Board notes that during this time frame, the 
Veteran submitted a VA-Form 07-5571, authorizing disclosure 
of his record in the presence of a third party.  In this 
document, signed on January 26, 1990, he listed the third 
party as his wife (the name listed is the same name as that 
reported on his February 1980 claim and on his marriage 
certificate received by the RO in September 1980).  Further, 
a January 1990 RO hearing transcript listed his spouse, 
including her full name. 

In April 1995, the Veteran filed a claim for service 
connection for a psychiatric disorder.  In a June 1995 rating 
decision, the RO awarded him a 10 percent rating for his 
psychiatric disorder.  This grant increased his combined 
service connected rating to 30 percent, effective April 25, 
1995.  

The notice letter dated July 17, 1995, sent with the rating 
decision granting him a combined rating of 30 percent, did 
not indicate that additional evidence was needed to secure 
payment for his spouse.  However, it appears that another 
letter, also dated July 17, 1995, indicated that a VA Form 
21-686c (Declaration of Status of Dependents) was attached.  
Instructions for the Veteran to provide information regarding 
each of his children were also included.  

While the notice letter did not specifically request 
information regarding his spouse, the Board notes that the 
attached VA Form 21-686c clearly requested information 
regarding the status of his dependents and the form itself 
includes a category to report a dependent spouse.  However, 
he did not return the form to VA.

In June 2000 and September 2000 notice letters, the Veteran 
was informed he was being paid as a single person without 
dependents.  The September 2000 letter showed that the RO had 
attached a VA Form 21-686c (Declaration of Status of 
Dependents) for him complete and return.  He never challenged 
the finding of his marital status or filed the requested 
form.

In a February 2006 notice letter accompanying a February 2006 
rating decision, the RO once again informed the Veteran that 
he was being paid as a single person without dependents.  The 
letter showed that the RO had attached a VA Form 21-686c 
(Declaration of Status of Dependents) for him complete and 
return. 

On March 21, 2006, the RO received a completed VA Form 21-
686c (Declaration of Status of Dependents) from the Veteran.  
The Board notes that the wife's name reported on the form was 
the same as that listed in the original February 1980 claim.  
He additionally checked the box indicating that he was 
married and listed his wife's social security number.  A 
December 2006 letter reflected that his spouse was added to 
his award effective April 1, 2006.  Thereafter, in April 2006 
and January 2007, the Veteran submitted a copy of a VA Form 
21-686c signed and dated in late September 2000.  

In this case, the Veteran argues, essentially, that he is 
entitled to an earlier effective date for the payment of 
additional compensation benefits for his dependent spouse.  
He purports that VA knew the he was married when he filed his 
claim in April 1995, and that evidence of record obviously 
showed he was granted a combined rating of 30 percent 
effective April 25, 1995, pursuant to the June 1995 rating 
decision.  

As an initial matter, although the Veteran was rated at a 
combined rating of 100 percent from February 1980 through 
December 1981, it appears that he was accurately compensated 
for his dependents at that time.  As such, compensation for 
his spouse between those dates is not in question.  Rather, 
when he once again met the 30 percent combined rating 
threshold requirement on April 25, 1995, he contends that he 
was inaccurately compensated as a single person.  
 
Upon review, the Board finds that entitlement to an effective 
date for payment of additional compensation benefits due to a 
dependent spouse prior to March 21, 2006, is not warranted.  
Significantly, a review of the claims file shows the RO did 
not receive a claim, application or complete up to date 
information to add the Veteran's spouse as a dependent until 
March 21, 2006.

The Board notes first that the effective date for the award 
of additional compensation cannot be the date dependency 
arose (which would have been the date of his marriage in 
1969), as he did not have a disability rating in effect at 
that time in excess of 30 percent and was therefore not 
entitled to additional compensation for dependents at that 
time.  38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2) (2009).

Moreover, the Board notes that at the time of the initial 
grant of service connection for various disabilities in the 
May 1980 rating decision, the Veteran's combined disability 
rating was 10 percent, which did not entitle him to 
additional compensation for dependents.

As noted above, in a June 1995 rating decision, the RO 
awarded the Veteran a 10 percent evaluation for a psychiatric 
disorder.  This action increased his combined disability 
rating to 30 percent, effective April 25, 1995.  
Consequently, he became potentially entitled to additional 
compensation for dependents on April 25, 1995.  38 C.F.R. § 
3.4(b)(2) (2009).  While the RO asked him to submit 
additional information in response to a July 1995 notice 
letter, the RO did not receive such information within a 
year.  

Thus, even though April 25, 1995, is the effective date of 
the qualifying disability rating under 38 C.F.R. § 
3.401(b)(3) (2009), the RO did not receive from the Veteran, 
within a year of notification of the rating action that 
increased his combined disability rating to 30 percent, 
required information necessary to award him the additional 
compensation based on a dependent spouse, despite being 
requested to do so.

The Board acknowledges that the Veteran submitted a certified 
copy of his marriage certificate in 1980.  Moreover, the 
Board recognizes that his spouse testified during a January 
1990 hearing.  VA treatment records dated in 1987 and 1992 
further detailed that he reported he was married during 
various consultations.   

However, the RO had no verification that his marriage was 
still ongoing in 1995 when the disability rating increase was 
granted.  In addition, VA did not have the necessary 
information required for payment, namely the social security 
number of his dependent spouse.  The RO informed the Veteran 
on numerous occasions that he was being paid as a single 
veteran and that he could be awarded additional benefits for 
any dependents by completing a VA Form 21-686c to provide the 
necessary information for the additional payments.  The 
Veteran did not do so until March 21, 2006.

The Board notes that one of the essential pieces of 
information required for payment of additional compensation 
based on dependents was not provided until March 21, 2006.  
Indeed, 38 C.F.R. §§ 3.204 and 3.216 require that the social 
security number of the dependent be provided in order for 
additional compensation to be paid.  Nothing in the records 
prior to March 21, 2006 provides his spouse's social security 
number.

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the Veteran's claim for 
additional compensation for dependents was received by the RO 
was March 21, 2006.  38 C.F.R. § 3.401(b)(1)(ii) (2009).  The 
date that dependency arose was November 25, 1969, the date 
that the Veteran married his spouse.  38 C.F.R. § 3.401(b)(2) 
(2009).  The effective date when the Veteran's combined 
disability rating was increased to at least 30 percent was 
April 25, 1995.  38 C.F.R. § 3.401(b)(3) (2009).

Here, the correct effective date based on the applicable 
statutes and regulations was March 21, 2006.  Pursuant to 38 
C.F.R. § 3.31, the date of the commencement of payment of the 
Veteran's award for additional compensation for his wife as a 
dependent was the start of the month after the effective 
date, or, in this case, April 1, 2006.  38 C.F.R. § 
3.401(b)(4) (2009).

As noted above, in April 2006 and January 2007, the Veteran 
submitted a VA Form 21-686c containing necessary dependency 
information that was signed and dated in September 2000.  He 
has repeatedly asserted that he sent this required form to 
the RO in September 2000. 

To the extent that the Veteran suggests that VA lost or 
misplaced the forms he allegedly submitted in September 2000, 
he has offered no supporting evidence.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chem. Found., Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999).

There is no VA Form 21-686c contained in the claims file that 
was received in 2000.  Without evidence to the contrary and 
with the presumption of regularity of the official acts of 
public officers, the Board must conclude that any mail sent 
to the RO would have been received and associated with the 
claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998).  The Board finds the Veteran's assertion that he sent 
the required information in September 2000 is not sufficient 
to rebut the presumption of regularity in the administrative 
process.

Based on the foregoing discussion, the evidence weighs 
against the assignment of an effective date prior to March 
21, 2006, for an award of additional compensation benefits 
based on a dependent spouse.  Accordingly, for the reasons 
and bases discussed above, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
effective date assigned for payment of additional 
compensation benefits due to his dependent spouse.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, service personnel records, and VA 
outpatient as well as inpatient treatment records with the 
claims file.  He also submitted multiple written statements 
clearly delineating his contentions concerning his earlier 
effective date claim that were associated with the record.  
Consequently, the Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an effective date earlier than March 21, 2006, 
for payment of additional compensation benefits due to a 
dependent spouse is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


